FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT ARVINMERITOR RECEIVABLES CORPORATION, a Delaware Corporation (“Borrower”), ARVINMERITOR, INC., an Indiana corporation (together with its successors, “ArvinMeritor”), in its capacity as the initial collection agent (in such capacity, together with its successors and permitted assigns in such capacity, the “Collection Agent”), the financial institution(s) listed on the signature pages hereof (each individually a “Lender” and collectively “Lenders”) and GMAC COMMERCIAL FINANCE LLC, a Delaware limited liability company (in its individual capacity, “GMAC CF”), for itself as a Lender and as Agent, enter into this First Amendment to Loan and Security Agreement on October 14, 2010. BACKGROUND A. Borrower, ArvinMeritor, GMAC CF and the Lenders are parties to a Loan and Security Agreement dated as of September 8, 2009 (as amended from time to time, the “Loan Agreement”) and related agreements and documents. All capitalized terms used in this Amendment but not otherwise defined have the meanings given in the Loan Agreement and references to “Sections” are intended to refer to sections of the Loan Agreement. B. The parties are entering into this Amendment to memorialize certain amendments to the Loan Agreement. For convenience, the term "Effective Date" means midnight on October 15, 2010. In consideration of the foregoing, and the respective agreements, warranties and covenants in this Amendment, the parties agree as follows: TERMS AND CONDITIONS 1. AMENDMENTS TO LOAN AGREEMENT. 1.1 Applicable Margin. From and after the Effective Date, the definition of Applicable Margin in Section 1 is amended to read as follows: “Applicable Margin” for each type of Loan means the applicable percentage determined based on Parent's Applicable Moody's Rating and Parent's Applicable S&P Rating according to the following grid as of any Date of Determination: Level 1
